1. "It is well settled by repeated rulings of the Supreme Court and this court that on a trial for murder, if there is anything deducible from the evidence or the defendant's statement that would tend to show manslaughter, voluntary or involuntary, it is the duty of the court to instruct the jury fully on the law of manslaughter." Cain v. State, 7 Ga. App. 24
(65 S.E. 1069); Crawford v. State, 12 Ga. 142
(6); Jackson v. State, 76 Ga. 473; Bell v. State, 130 Ga. 865 (61 S.E. 996); Reeves v. State, 22 Ga. App. 628
(97 S.E. 115); May v. State, 24 Ga. App. 379,  382 (100 S.E. 797).
2. Applying the ruling made in the preceding headnote to the facts of this case, the charging of the law of voluntary manslaughter was not error, there being some evidence tending to show, and authorizing the jury to find, that the defendant and the deceased were engaged in mutual combat at the time of the killing. *Page 44 
3. The verdict was authorized by the evidence.
Judgment affirmed. MacIntyre and Gardner, JJ.,concur.
                         DECIDED APRIL 20, 1944.